DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 9-12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korsunsky et al. (US 2011/0214157 A1, hereinafter “Korsunsky”).
 	Regarding claims 1 and 11, Korsunsky teaches a method of preventing malicious data exfiltration from a secure network (figs. 1, 2, 29, ¶ [0215], ¶ [0510], ¶ [0578],  a flow processing facility 102 may protect a computing facility and/or network facility from a network attack by examining a data flow 444 that is received from a public network 202 and/or from a private network 204), comprising: receiving, at a device of a first network zone, a first internet protocol (IP) packet; determining, by a processor of the device, that a first protocol above a network layer and a first size of the first IP packet matches a predetermined policy of a plurality of predetermined policies (figs. 1, 29, ¶ [0604], In anomaly detection, a system administrator may define a baseline, or normal, state of the network's traffic load, breakdown, protocol, and typical packet size. Intrusion detection and prevention 2902 may monitor network segment activity to compare it to the normal baseline and look for anomalies. Anomaly detection within intrusion detection and prevention 2902 may use network protocol analysis to detect anomalies that may indicate an intrusion. ¶ [0605], Protocol analysis may also include low level analysis of data flows such as at the network or transport layer by looking at the behavior of well-known protocols such as ARP, BGP, EGP, IGMP, IPv4, IPv6, IPX, MPLS, OSPF, RARP, RIP, XNS, IL, RTP, SPX, SCTP, TCP, IP, and ICMP. ¶ [0077],  ¶ [0120], The firewall may embody a stateful process that examines the headers, payloads, or both in the context of a network state. This state may relate to a session or connection that is associated with a particular protocol or application in use over the network. ¶ [0122], ¶ [0125],¶ [0165], ¶ [0192], a count or size associated with one or more headers (for example and without limitation, a size of the header as measured in bytes, a size of a payload as indicated in the header, a count or size associated with one or more payloads (for example and without limitation, a size of the payload as measured in bytes; ¶ [0196], ¶ [0204], a system according to the present invention includes hardware-based logic that matches action rules 450 to packets 402 and/or their corresponding data cells 408. ¶ [0226], Fig. 18, ¶ [0392], the packet type of the current packet. This field may be derived from the protocol type field in the IP header. ¶ [0532], ¶ [0576]); inspecting, by the processor, a first payload of the first IP packet based on the predetermined policy to identify a first source, a first destination, and a first format of the first IP packet (¶ [0383], an action rule 450 may be considered to have one or both of the following two rule components: 1) a header rule 452 which describes an aspect of a header such as protocol type, source address, destination address, source port, destination port, TCP direction, and so forth; and 2) a content rule 454, which relates to a payload. ¶ [0586], The anomaly may derive from, but may not be limited to, a data flow 444 from an unknown source or to an unknown destination; a data flow 444 from a new infrequent source; a data flow 444 to a new or infrequent destination; a data flow 444 with or without any of the foregoing source and destination combinations; ¶ [0609], source tracking; connection tracking; dark-address filtering; network scan filtering; port scan filtering; legitimate IP address validation; and any and all other techniques that facilitate avoiding false positives); determining, by the processor, that one of the first source, the first destination, or the first format is improper based on the predetermined policy;
flagging, by the processor, the first IP packet as suspect based on the determination;
receiving, at the device, a second IP packet (¶ [0205], the action rules 450 may specify an action that occurs when the header rule and/or content rule match an aspect TCP packet 402 or a sequence of TCP packets 402. The action can be to pass or drop the packets 402. ¶ [0206], a modification to a logging database may be conducted and committed in response to packet 402 or data cell 408 that matches the action rule. The logging database may contain a log of alerts 442, packets 402, data cells 408, or information associated with any and all of the foregoing. ¶ [0498], a web based client that may be identified as transmitting infected or malicious data flow may be quarantined such that further data flow or new connection requests from the client will be dropped. ¶ [0507], ¶ [0587], If a security policy 414 that is associated with the data flow 444 indicates that such an anomaly is cause for further processing, and if an application identifier 412 associated with the data flow refers to a firewall application 514, then from that point and until the data flow 444 is no longer flagged as anomalous, any and all of the data cells 408 associated with the data flow 444 may be routed by the cell router 410 to the firewall application 514 in an application processor module 212. ¶ [0590], A firewall 514 may do this by applying a policy, which may comprise accept and deny rules, based on various criteria, such as a source, destination, and protocol. ¶ [0620], the data flow processor may compare the data stream source with the valid subnet ranges and only allow forwarding of a flow of data that belongs to a valid subnet range); determining, by the processor, that a second protocol above the network layer and a second size of the second IP packet matches the predetermined policy; inspecting, by the processor, a second payload of the second IP packet based on the predetermined policy to identify a second source, a second destination, and a second format of the second IP packet; determining, by the processor, that each of the second source, the second destination, and the second format is proper based on the predetermined policy; transmitting, by the processor, the second IP packet based on the determination (¶ [604], ¶ [0605], [0205], the action rules 450 may specify an action that occurs when the header rule and/or content rule match an aspect TCP packet 402 or a sequence of TCP packets 402. The action can be to pass or drop the packets 402. The action can be to receive, modify, and send the packets, resulting in a modification to the headers and/or payloads of the packets 402. ¶ [0587], If a security policy 414 that is associated with the data flow 444 indicates that such an anomaly is cause for further processing, and if an application identifier 412 associated with the data flow refers to a firewall application 514, then from that point and until the data flow 444 is no longer flagged as anomalous, any and all of the data cells 408 associated with the data flow 444 may be routed by the cell router 410 to the firewall application 514 in an application processor module 212. Depending upon a determination or action of the firewall application 514, the data flow 444 may be quarantined, dropped, modified, inhibited, allowed, denied, or otherwise controlled. ¶ [0590]);
 	Regarding claims 2 and 12, Korsunsky teaches the method of claim 1, wherein the first network zone is in a secure network and the device is an edge device of the secure network (figs. 1, 29, ¶ [0138], ¶ [0139]).
 	Regarding claims 9 and 19, Korsunsky teaches . The method of claim 1, further comprising logging or dropping the first IP packet responsive to the flagging of the first IP packet as suspect (¶ [0205], ¶ [0498], a web based client that may be identified as transmitting infected or malicious data flow may be quarantined such that further data flow or new connection requests from the client will be dropped. ¶ [0587]).
 	Regarding claims 10 and 20, Korsunsky teaches the method of claim 1, further comprising modifying the payload of the first IP packet responsive to the flagging of the first IP packet as suspect (¶ [0205], The action can be to pass or drop the packets 402. The action can be to receive, modify, and send the packets, resulting in a modification to the headers and/or payloads of the packets 402).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Korsunsky in view of Allen (US 9,813,306 B1)
	Regarding claims 3 and 13, Korsunsky teaches the method of claim 1, wherein the first IP packet is a Domain Name System (DNS) packet (¶ [0151], ¶ [0456] and ¶ [0507]). 
 	Korsunsky does not explicitly teach wherein determining that the first destination is improper comprises determining that the DNS packet is an unsolicited DNS response.
	Allen teaches an amplification attack is a popular form of Distributed Denial of Service (DDoS), in which attackers send a DNS lookup request to an open DNS server with the source address spoofed as the target's address. When the DNS server sends the DNS record response, it is sent to the target instead of the attacker as a result of the spoofed address. Attackers will typically submit a request for as much information as possible to maximize the amplification effect. Furthermore, attackers may transmit similar requests to multiple computing resource service providers in order to increase the amount of response traffic to the target. Since the size of the response is considerably larger than the request, attackers are able to increase the amount of traffic directed at the target with little overhead on the computing resources of the attacker (col. 1, lines 16-35).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine that the first destination is improper based determining that the DNS packet is an unsolicited DNS response in the system of Korsunsky to identify and exfiltrate the well-known type of DDoS (“Amplification”) attack.
9.	Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Korsunsky in view of Weinberger et al. (US 2017/0142144 A1, hereinafter “Weinberger”).
 	Regarding claims 4 and 14, Korsunsky. The method of claim 1, wherein the first IP packet is a Domain Name System (DNS) packet ((¶ [0151] and ¶ [0456], ¶ [0459], In addition to packet-header-based behavioral analysis and matching by the flow processing facility 102, content inspection (including, without limitation, packet-payload-based behavioral analysis and matching) may be applied to detect threats within payloads, threats affecting protocols, intrusions passing through ports, and attacks on system resources. ¶ [0507]).
Korsunsky does not explicitly teach wherein determining that the first format is improper comprises determining that the first payload includes a domain name longer than a predetermined name length threshold.
Weinberger teaches wherein determining that the first format is improper comprises determining that the first payload includes a domain name longer than a predetermined name length threshold (figs. 1, 2, ¶ [0044], The DNS misuse sensor may create notifications when it detects a DNS response that returns an excessive amount of data when compared to a predefined threshold, ¶ [0053], ¶ [0056]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine that the first format is improper based on determining that the first payload includes a domain name longer than a predetermined name length threshold in the system of Korsunsky to further improve industrial applicability.
 	Regarding claims 6 and 16, Korsunsky teaches the method of claim 1, wherein the first IP packet is an Internet Control Message Protocol (ICMP) packet (¶ [0392], ¶ [0571], ¶ [0572], ¶ [0459], In addition to packet-header-based behavioral analysis and matching by the flow processing facility 102, content inspection (including, without limitation, packet-payload-based behavioral analysis and matching) may be applied to detect threats within payloads, threats affecting protocols, intrusions passing through ports, and attacks on system resources. ¶ [0507]).
Korsunsky does not explicitly teach wherein determining that the first format is improper comprises determining that the first payload includes a message longer than a predetermined message length.
Weinberger teaches wherein determining that the first format is improper comprises determining that the first payload includes a message longer than a predetermined message length (¶ [0041], where the ICMP misuse sensor may create an associated notification in response to detecting ICMP packets that exceed a predefined size threshold, ¶ [0018], ¶ [0053]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine that the first format is improper based determining that the first payload includes a message longer than a predetermined message length in the system of Korsunsky to further improve industrial applicability.
10.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Korsunsky in view of Arad (US 7,818,795 B1).
 	Regarding claims 5 and 15, Korsunsky  teaches the method of claim 1, wherein the first IP packet is an Internet Control Message Protocol (ICMP) packet (¶ [0392], ¶ [0571], ¶ [0572], ¶ [0459], In addition to packet-header-based behavioral analysis and matching by the flow processing facility 102, content inspection (including, without limitation, packet-payload-based behavioral analysis and matching) may be applied to detect threats within payloads, threats affecting protocols, intrusions passing through ports, and attacks on system resources. ¶ [0507]).
 	Korsunrky does not explicitly teach wherein determining that the first destination is improper comprises determining that the ICMP packet is an unsolicited ICMP response.
	Arad teaches a type of DoS/DDoS attack, referred to as a "smurf" attack, is a form of attack which uses spoofed broadcast ping messages to flood a target system. In such an attack, the attacker sends a large amount of ICMP echo (ping) traffic to IP broadcast addresses, all of it having a spoofed source address of the victim of the attack. Most hosts on that IP network will take the ICMP echo request and reply to it with an echo reply each, multiplying the traffic by the number of hosts responding. On a multi-access broadcast network, potentially hundreds of machines might reply to each packet (col. 5 , line 56- col. 6, line 6).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine that the first destination is improper based on determining that the ICMP packet is an unsolicited ICMP response in the system of Korsunsky to identify and exfiltrate the well-known type of DDoS (“smurf”) attack.
11.	Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Korsunsky in view of Blake (2015/0263966 A1).
 	Regarding claims 7 and 17, Korsunsky teaches the method of claim 1, wherein the first IP packet is one of a Network Time Protocol (NTP) or a Simple Network Time Protocol (SNTP) packet (¶ [0576]).
Korsunsky does not explicitly teach the method further comprising inspecting a stratum value and a root delay value of the first IP packet.
Blake teaches inspecting a stratum value and a root delay value of the first IP packet (¶ [0119], NTP module 608 may calculate the cryptosum using one or more fields from the NTP header such as a leap warning indicator field, a version number field, a stratum field, a poll interval field, a precision field, or the like. As another example, NTP module 608 may verify the NTP header by authenticating the NTP header using a key identifier, an algorithm identifier, and/or a message hash from the NTP header. ¶ [0088]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to inspect a stratum value and a root delay value of the first IP packet to verify that the NTP header is valid ( ¶ [0119] of Blake).
	Regarding claims 8 and 18, Korsunsky teaches the method of claim 1, wherein the first IP packet is one of a Network Time Protocol (NTP) or a Simple Network Time Protocol (SNTP) packet (¶ [0576]).
Korsunsky does not explicitly teach wherein determining that the first format is improper comprises determining that the first format does not conform to the NTP or SNTP protocol.
Blake teaches determining that the first format is improper comprises determining that the first format does not conform to the NTP or SNTP protocol  (¶ [0119], NTP module 608 may verify the NTP header and may notify response module 620 whether the NTP header may be valid or invalid. For example, NTP module 608 may verify if the NTP header may be well formed such that the NTP header may be used to generate a NTP response, ¶ [0117], ¶ [0118]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine that the first format is improper based on determining that the first format does not conform to the NTP or SNTP protocol to verify that the NTP header is valid ( ¶ [0119] of Blake).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477